DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the Response After Final Action filed on 10/18/2022, in which, all claims are previously presented. Claims 1, 3-8, 10-14, and 16-20 remain pending in the present application with claims 1, 8, and 14 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 10/18/2022 with respect to claims 1, 8, and 14 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (DE 102014115738 A1, hereinafter referred to as “Irion”) in view of Schwartz et al. (US 20110120458 A1, hereinafter referred to as “Schwartz”), further in view of Nichol et al. (US 20130250618 A1, hereinafter referred to as “Nichol”), and further in view of Reed et al. (US 9897762 B2, hereinafter referred to as “Reed”).
Regarding claim 1, Irion discloses an imaging apparatus comprising: 
a flexible elongate member having a distal end and proximal end, the flexible elongate member comprising: 
a fiber optic bundle comprising a plurality of fibers, the fiber optic bundle being configured to guide light energy having a shortwave infrared (SWIR) wavelength (see Irion, paragraphs [0088]-[0089]: “The first wavelength range may further include adjacent regions in the ultraviolet and / or infrared spectral range. By way of example, the first wavelength range comprises wavelengths of about 380 nm to about 780 nm or up to 1.4 μm or up to 2 μm ... From the light source 74 generated illumination light is from the light guide cable 75 to the proximal end 19 of the endoscope 10 and from there through the optical fibers 17 in the shaft 13 of the endoscope 10 to the distal end 11 of the endoscope 10 transfer”);
the distal lens configured to focus light energy at the SWIR wavelength onto a distal end of the fiber optic bundle (see Irion, paragraph [0086]: “A light source 74 is via a fiber optic cable 75 with the proximal end 19 of the endoscope 10 coupled… the light source 74 be provided and designed to provide light … in the infrared wavelength range for spot or area heating”); 
an illumination fiber configured to guide light energy at the SWIR wavelength to the distal end of the flexible elongate member for output to illuminate an object (see Irion, paragraph [0074]: “In the endoscope 10, especially in the shaft 13 , are optical fibers 17 for transmitting illumination light from the proximal end 19 to the distal end 11 of the endoscope 10 arranged. Furthermore, the endoscope includes 10 an optical system for detecting, transmitting and converting light emanating from an object to be viewed”); and 
an imaging detector operably coupled to a proximal end of the fiber optic bundle and configured to receive imaging light energy at the SWIR wavelength reflected from the object and guided through the fiber optic bundle (see Irion, FIG. 6 and paragraph [0092]: “Light in the second and in the third wavelength range is transmitted through the light transmission device 40 to the proximal end 19 of the endoscope 10 transferred, wherein in the illustrated light transmission device a plurality of real intermediate images are generated … image sensor 68 generated image has minimal aberrations in the second wavelength range”). 
Regarding claim 1, Irion discloses all the claimed limitations with the exception of wherein the fiber optic bundle comprises a portion where the plurality of fibers are free to move relative to each other and be reorganized into different non-parallel adjacency arrangements between the fibers due to articulation of the flexible elongate member by a user during operation of the imaging apparatus; a distal lens disposed at the distal end of the flexible elongate member and optically coupled to the fiber optic bundle; a control assembly operably coupled to the flexible elongate member, the control assembly comprising: an illumination source configured to generate the light energy at the SWIR wavelength for provision to the illumination fiber.
Schwartz from the same or similar fields of endeavor discloses due to articulation of the flexible elongate member by a user during operation of the imaging apparatus (see Schwartz, paragraph [0027]: “The endotracheal tube 400 is constructed from a generally flexible material so that it can deform along with the stylet 100 when the handle 200 is actuated and maintain a shape that conforms to the tracheal passageways of the patient P upon removal of the intubation device”);
a distal lens disposed at the distal end of the flexible elongate member and optically coupled to the fiber optic bundle (See, Schwartz, paragraph [0031]: “the elongate rod 300 has a substantially flat, flexible, elongate construction (e.g., formed from a flexible, disposable plastic material such as a nylon material in a tape-like configuration) extending between a proximal end 300A and a distal end”), and
a control assembly operably coupled to the flexible elongate member (See, Schwartz, paragraph [0035]: “The mechanical connections at the proximal and distal ends 300A, 300B of the elongate rod 300 enable movement of the elongate rod”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schwartz with the teachings as in Irion. The motivation for doing so would ensure the system to have the ability to use the elongate rod disclosed in Schwartz to mount inside the hollow tube along the axis and attached to the hollow tube at the distal end so that a portion of the rod is exposed in the slot in the tube wherein the elongate rode formed from a flexible material and extending between a proximal end and a distal end thus disposing a distal lens at the distal end of the flexible elongate member and coupling a control assembly to the flexible elongate member in order to flex, bend, or otherwise articulate into various positions so that user can navigate the flexible elongate member into a desired position to capture an image of an object of interest.
Regarding claim 1, the combination teachings of Irion and Schwartz as discussed above disclose all the subject matter of the claimed invention with the exceptions of wherein the fiber optic bundle comprises a portion where the plurality of fibers are free to move relative to each other and be reorganized into different non-parallel adjacency arrangements between the fibers; and an illumination source configured to generate the light energy at the SWIR wavelength for provision to the illumination fiber.
Nichol from the same or similar fields of endeavor discloses an illumination source configured to generate the light energy at the SWIR wavelength for provision to the illumination fiber (see Nichol, paragraph [0144]: “a light emitting device comprises at least one broadband light source that emits light in a wavelength spectrum larger than 100 nanometers”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nichol with the teachings as in Irion and Schwartz. The motivation for doing so would ensure the system to have the ability to use the light emitting device disclosed in Nichol to emit light in a wavelength spectrum large than 100 nanometers thus generate light energy at the SWIR wavelength by an illumination source in order to guide light energy from the illumination source to the distal end of the flexible elongate member so that an object of interest can be illuminated to view. 
Regarding claim 1, the combination teachings of Irion, Schwartz, and Nichol as discussed above disclose all the subject matter of the claimed invention with the exceptions of wherein the fiber optic bundle comprises a portion where the plurality of fibers are free to move relative to each other and be reorganized into different non-parallel adjacency arrangements between the fibers.
Reed from the same or similar fields of endeavor discloses wherein the fiber optic bundle comprises a portion where the plurality of fibers are free to move relative to each other and be reorganized into different non-parallel adjacency arrangements between the fibers (see Reed, column 6, lines 4-30, Fig. 1C and Fig. 1D: "[t]his randomization can be accomplished through braiding, weaving, or tangling of the optic fibers 107 within the pressure fitting 101").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Reed with the teachings as in Irion, Schwartz, and Nichol. The motivation for doing so would ensure the system to have the ability to use the multiple environment fiber optic cable disclosed in Reed to configuring optic fibers in randomizing arrangement within the through-hole of a fiber optic cable by using braiding, weaving, or tangling techniques to improve the quality and uniformity of the light output from the fiber optic cable thus comprising fiber optic bundle where the plurality of fibers are free to move relative to each other and be reorganized into different non-parallel adjacency arrangements between the fibers in order to support a reduction in crosstalk and therefore facilitate operation of the example imaging apparatus at the SWIR wavelengths due to the non-parallel arrangement of fibers.
Regarding claim 3, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the imaging apparatus of claim 1, wherein the fiber optic bundle comprises a first fiber and a second fiber, wherein the first fiber is disposed adjacent to the second fiber at the distal end and the proximal end of the fiber optic bundle, and wherein the first fiber is not adjacent to the second fiber at an intermediate portion of the fiber optic bundle (see Nichol, paragraph [0674]: “In FIG. 34, the light input coupler and lightguide 3400 comprises bundles of coupling lightguides (3401 a, 3401 b) that are folded twice 3402 and recombined 3403 in a plane substantially parallel to the film-based lightguide 107”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the imaging apparatus of claim 1, wherein the control assembly further comprises a diffuser configured to reduce spatial coherence of the light energy generated by the illumination source (see Nichol, paragraph [0430]: “a light redirecting element disposed to collimate or reduce the angular FWHM of the light from the lightguide; a spatial light modulator; and an angular broadening element (such as a diffuser or light redirecting element) disposed on the viewing side of the spatial light modulator to increase the angular FWHM of the light exiting the spatial light modulator”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the imaging apparatus of claim 1, wherein each fiber of plurality of fibers comprises a core and cladding, and wherein an index of refraction for the cladding is about 5% to 2% lower than the index of refraction of the core (see Nichol, paragraph [0332]: “the core material of the lightguide has a high refractive index and the cladding material has a low refractive index. In one embodiment, the core is formed from a material with a refractive index (nD) greater than one selected from the group: 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, and 3.0. In another embodiment, the refractive index (nD) of the cladding material is less than one selected from the group: 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, and 2.5”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the imaging apparatus of claim 1, wherein each fiber of plurality of fibers comprises a core and cladding (see Nichol, paragraph [0218]: “light coupling optical element is optically coupled to the core region, cladding region”), wherein each fiber defines a cross-sectional area, and wherein about 55% to 65% of the cross-sectional area is attributed to the cladding (see Nichol, paragraph [0315]: “the total percentage of the cross sectional area of the layers comprising light propagating under total internal reflection comprising the largest component of the low contact area cover physical coupling mechanism in a first direction perpendicular to the optical axis of the light within the coupling lightguides, light mixing region or lightguide region relative to the cross-sectional area in the first direction is less than one selected from the group: 10%, 5%, 1%, 0.5%, 0.1%, and 0.05%”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the imaging apparatus of claim 1, wherein the light energy at the SWIR wavelength has a wavelength between about 1.0 micrometer to about 1.7 micrometers (see Irion, paragraphs [0020]: “The infrared includes wavelengths between about 0.78 μm and about 1 mm. In particular, 0.78 μm to 1.4 μm (referred to in Europe as IR-A, referred to as NIR in Anglo-American), 1.4 μm to 3 μm (in Europe: IR-B, in Anglo-American: SWIR), 0.78 μm to 3 μm (in Europe: NIR), 3 μm to 8 μm (in Anglo-American: MWIR), 8 μm to 15 μm (in Anglo-American: LWIR), 3 to 50 μm (in Europe: MIR ). The wavelength range in the infrared allows in particular a thermography by means of the endoscope”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 8 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose an illumination assembly (see Irion, paragraph [0074], optical fibers 17; and paragraph [0086]: “A light source 74 is via a fiber optic cable 75”. Per this application spec paragraph [0032], “the illumination assembly may include the illumination fiber 125 and an illumination source 150”).
Claim 10 is rejected for the same reasons as discussed in claim 3 above.
Regarding claim 11, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the imaging apparatus of claim 8, wherein the illumination assembly comprises an illumination source configured to provide light energy at the SWIR wavelength, the illumination source being a super-luminescent diode (see Irion, paragraph [0021]: “the wavelength ranges of 3 microns to 5 microns and 8 microns to 12 microns or 10 microns to 14 microns are due to the high transparency of air and carbon dioxide available there, the available materials that are transparent in these areas, and the available image sensors”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 12 is rejected for the same reasons as discussed in claim 5 above.
Regarding claim 13, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the imaging apparatus of claim 8 further comprising a proximal optics assembly optically coupled to a proximal end of the fiber optic bundle (see Irion, paragraph [0074]: “optical fibers 17 for transmitting illumination light from the proximal end 19 to the distal end 11 of the endoscope 10 arranged. Furthermore, the endoscope includes 10 an optical system for detecting, transmitting and converting light emanating from an object to be viewed”), the proximal optics assembly including one or more proximal lenses configured to focus the imaging light energy onto the imaging detector (see Irion, paragraph [0076]: “Immediately proximal to the first transparent window component 21 is a lens 22 arranged, which in particular comprises one or more lenses”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 14 is rejected for the same reasons as discussed in claim 1 above.
Claim 16 is rejected for the same reasons as discussed in claim 3 above.
Claim 17 is rejected for the same reasons as discussed in claim 4 above.
Claim 18 is rejected for the same reasons as discussed in claim 6 above.
Regarding claim 19, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the method of claim 14 further comprising adding a fluorescent dye to the object, the fluorescent dye being configured to emit light energy at the SWIR wavelength (see Irion, paragraph [0089]: “The light emanating from the object to be viewed, ie reflected, remitted or fluorescence-generated light, passes through the first transparent window component 21 in the endoscope 10 one”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 20, the combination teachings of Irion, Schwartz, Nichol, and Reed as discussed above also disclose the method of claim 14 further comprising performing image processing on signals corresponding to the imaging light energy at the SWIR wavelength received at the imaging detector to generate an image of the object (see Irion, paragraph [0090]: “From the object to be considered outgoing light in the first wavelength range is from the lens 22 after deflection or reflection at the wavelength-dependent reflecting surface 32 of the first beam splitter 30 on the first image sensor 38 directed. The objective 22 , the first beam splitter and the first image sensor are designed and arranged such that - at least at a predetermined distance of the object to be viewed from the distal end 11 of the endoscope 10 A sharp image of the subject on the image sensor 38 arises”).
The motivation for combining the references has been discussed in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484